DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of December 16, 2020 are hereby accepted as FORMAL.
Please note that any mention of a line number of a claim in this office action refers to the official claim listing as it appears in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear in that the text of lines 8-11 seems to indicate that reflection “from the forward vehicle” per se causes the modulation, rather than the reflection from the transponder.  It is unclear in claim 1 how reflection of an interrogation signal from a vehicle per se would cause the modulation in view in claim 1.
Overall, independent claim 8 is indefinite and unclear in that the presence of a “modulator antenna” on line 4 would suggest that the modulation is by means of backscattering from the antenna, but, the text of lines 9-11 could be interpreted to mean that the modulating is done within the “control circuitry” (line 5).
On line 10 of claim 8, the phrase, “via the modulator antenna” is indefinite and unclear as to what it modifies.  Is the “radar interrogation signal” coming “via the modulator antenna,” or is the modulation being done “via the modulator antenna”?
On lines 12-13 of claim 8, it is unclear in context what is performing the action of reflecting “the modulated radar interrogation signal.”  Is this done by the “modulator antenna” on line 4, or by something else?  This reflecting on lines 12-13 of claim 8 could not be performed by the “control circuitry” (line 5) per se.
On line 4 of independent claim 13, “the vehicle” lacks clear antecedent basis in that “the vehicle” could refer to “a vehicle” (line 2) or to “a rearward vehicle” (line 3).
In dependent claims 14, 15, and 19, each use of “the vehicle” lacks clear antecedent basis for substantially the reasons set forth in the previous paragraph.
Each of dependent claims 2-7 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 9-12 is unclear, at least, in that it depends ultimately from unclear, independent claim 8.
Each of dependent claims 14-19 is unclear, at least, in that it depends ultimately from unclear, independent claim 13.

Potentially-Allowable Subject Matter
Claims 1, 8, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9-12, and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (EP 3567400 A1) is of general interest for Figure 2-2 and the related disclosure, and for the disclosure related to the communication units being on the front and rears of vehicles.
Staras et al (‘302) is of general interest for the disclosure related to the placement of antennae on vehicles, for example, as in Figure 3, and the disclosure related to ranging.
Kwang et al (‘221) is of general interest for the disclosure of a passive smart tag with information stored in memory for being read out by interrogation.
Zettler et al (‘746) is of general interest for the disclosure related to Car2X communications and Figure 1.
Broxmeyer (‘583) is of general interest for the arrangement in Figure 1.
Suzuki et al (‘896) is of general interest for the disclosure related to Figures 1A and 1B.
Yu et al (‘963) is of general interest for the disclosure related to vehicle-to-vehicle communication and for the disclosure related to Figure 1.
Habib (‘338) is of general interest for the disclosure related to Figure 1.
Kirk (‘177) is of general interest for communication between vehicles in the arrangement of Figure 2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648